36 F.3d 1089
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Michael Alan CROOKER, Plaintiff, Appellant,v.Robert HOWE, ET AL., Defendants, Appellees.
No. 94-1591
United States Court of Appeals,First Circuit.
September 28, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Michael Ponsor, U.S. District Judge ]
Michael Alan Crooker on brief pro se.
Donald K. Stern, United States Attorney, and Karen L. Goodwin, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Torruella, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm essentially for the reasons stated in the district court's memorandum, dated May 19, 1994.


2
Affirmed.